Citation Nr: 1734634	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  04-41 854A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an extraschedular rating prior to October 14, 2008 for service-connected back strain with degenerative changes of the thoracolumbar spine (hereinafter, "thoracolumbar spine disorder") with a current schedular rating of 20 percent.

2.  Entitlement to a rating in excess of 40 percent from October 14, 2008, for service-connected thoracolumbar spine disorder.

3.  Entitlement to service connection for bilateral knee disorders, to include as secondary to service-connected thoracolumbar spine disorder, bilateral lower extremity mononeuritis, and bilateral pes planus.

4.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1972 to September 1975, January 1980 to June 1981, October 1983 to March 1984, and from May 1997 to January 1998.  Further, the record indicates she had additional service in the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) originally on appeal from a September 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, DC.  The RO in Providence, Rhode Island, currently has jurisdiction over the Veteran's VA claims folder

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in June 2015.  

In September 2015, the Board assigned a schedular rating of 20 percent for her service-connected thoracolumbar spine disorder for the period prior to October 14, 2008.  The Board also assigned separate ratings of 10 percent for associated mononeuritis of the right and left lower extremities for the period prior to December 7, 2011.  In making this determination, the Board noted that, pursuant to her June 2015 hearing testimony, this action was considered a complete grant of the benefits sought on appeal with respect to these claims; and the Board need not consider whether the Veteran was entitled to evaluations greater than 10 percent.  Additionally, the Board granted service connection for hypertension, and dismissed claims of service connection for disabilities of the left hip and left leg as they had been withdrawn by the Veteran.  Finally, the Board remanded for further development the issues of entitlement to an extraschedular rating for thoracolumbar spine disorder prior to October 14, 2008; a rating in excess of 40 percent for the thoracolumbar spine disorder from October 14, 2008; service connection for bilateral knee disorders; and TDIU.

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is still required regarding the TDIU claim.  Accordingly, the claim is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The record reflects that both prior to and since October 14, 2008, the symptomatology of the Veteran's service-connected thoracolumbar spine disorder is adequately reflected by the schedular criteria. 

2.  For the period from October 14, 2008, the record does not reflect the Veteran's service-connected thoracolumbar spine disorder is manifested by ankylosis of the spine, or associated neurologic impairment other than the already separately evaluated mononeuritis of the lower extremities.

3.  The competent and credible evidence of record reflects it is at least as likely as not the Veteran developed arthritis of both knees as a result of her active service.

CONCLUSIONS OF LAW

1.  The criteria for an extraschedular rating prior to October 14, 2008, for service-connected thoracolumbar spine disorder are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.321 (2016).

2.  The criteria for a rating in excess of 40 percent from October 14, 2008, for service connected thoracolumbar spine disorder are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5235-5243 (2016); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, and 5295 (2002).

3.  The criteria for a grant of service connection for bilateral knee arthritis are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Regarding the thoracolumbar spine claims, the Board notes that it previously determined in September 2015 that a new competent medical examination was necessary to evaluate this claim.  Such examination was accomplished in June 2016, and no inaccuracies or prejudice is demonstrated with respect to the findings therein, nor has the Veteran reported her thoracolumbar spine disorder has increased in severity since that examination.  In fact, it does not appear the Veteran has identified any current deficiency regarding the notification and assistance she has received in this appeal, or in the conduct of the June 2015 Board hearing.  Accordingly, the Board need not search for, or address, any such argument.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  The Board will therefore proceed to the merits of the appeal.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Analysis - Extraschedular Rating for Thoracolumbar Spine Disorder prior to October 14, 2008

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In this case, the Board finds that the rating criteria contemplate the symptomatology of Veteran's service-connected disability prior to October 14, 2008.  A review of the record reflects that, both prior to and since October 14, 2008, the thoracolumbar spine disorder has been primarily manifested by pain and resulting functional impairment such as limitation of motion and limited standing and sitting.  Limitation of motion is explicitly addressed by the schedular criteria.  Further, as discussed in greater detail below, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 direct that impairment due to pain be taken into account when determining the appropriate schedular rating.  

The Board also wishes to note that to the extent the Veteran has reported leg pain, such symptoms are recognized as being associated with the separately evaluated mononeuritis of the lower extremities.  Further, it appears impairment of prolonged sitting and standing may be a combination of these disabilities, as well as the service-connected bilateral pes planus.  The Board acknowledges the Federal Circuit held in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) that may be awarded an extraschedular rating based upon the combined effect of multiple service-connected conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, the Board's focus is whether the thoracolumbar spine disorder, in and of itself, warrants an extraschedular rating for the period prior to October 14, 2008.  Moreover, as discussed in the REMAND portion of the decision below, the Board finds that this matter is more appropriately addressed as part of the Veteran's TDIU claim.

In view of the foregoing, the Board finds the symptomatology of the Veteran's service-connected thoracolumbar spine disorder is adequately reflected by the schedular criteria.  Therefore, referral for consideration of extraschedular rating is not warranted.

Analysis - Thoracolumbar Spine Disorder from October 14, 2008

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board reiterates that the Veteran's service-connected thoracolumbar spine disorder has bene manifested by pain and resulting functional impairment such as limitation of motion.  When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran has already been assigned such "staged" ratings for the period prior to and since October 14, 2008.

The Board notes that, effective September 26, 2003, VA revised the criteria for rating general diseases and injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  Although the focus of this appellate claim is the period from October 14, 2008, it originates from a claim received prior to September 26, 2003.  Therefore, the Board will consider the claim in light of both the former and revised schedular criteria to determine whether a rating in excess of 40 percent is warranted for this period.  See VAOPGCPREC 3-2000.

Prior to September 26, 2003, the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5292, provided criteria for evaluating limitation of motion of the lumbar spine.  In addition, as back strain is recognized as part of the service-connected disability, it is noted that Diagnostic Code 5295 provided criteria for evaluation of lumbosacral strain.  However, both of these Codes provided for a maximum schedular evaluation of 40 percent.  As such, they do not provide a basis for the current claim of entitlement to a rating in excess of 40 percent for the period from October 14, 2008.

The amended rating criteria now define normal range of motion for the various spinal segments for VA compensation purposes.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Further, the normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  An evaluation of 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  An evaluation of 40 percent is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  An evaluation of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine.  An evaluation of 100 percent requires unfavorable ankylosis of the entire spine.  

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The evaluation criteria are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

In short, the only basis for a rating in excess of 40 percent under the General Rating Formula for Diseases and Injuries of the Spine is when there is ankylosis of the spine.  A thorough review of the record does not reflect the Veteran's thoracolumbar spine disorder has such impairment.  For example, there was no finding of ankylosis on VA examinations in October 2008 and May 2013, and the most recent VA examination of June 2016 explicitly found the thoracolumbar spine was not manifested by ankylosis.  Nothing in the other evidence, to include the medical treatment records, supports a finding of ankylosis either.  Thus, a rating in excess of 40 percent is not warranted under the General Rating Formula.

In making the above determination, the Board was cognizant of the holding in Correia v. McDonald, 28 Vet. App. 158 (2016), that the testing listed in the final sentence of § 4.59 is required unless a medical examiner determines that it cannot or should not be conducted.  The pertinent sentence states that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. Here, the June 2016 VA examination did address whether there was pain in weight-bearing, but it does not appear the range of motion testing conducted on the pertinent VA examinations include both active and passive motion.  However, a rating in excess of 40 percent under the General Rating Formula for Diseases and Injuries of the Spine is based upon whether ankylosis is present and not a specific range of motion.  As such, the Board finds no prejudice to the Veteran by adjudicating this claim without such testing being conducted on his VA examinations. 

The Board is also cognizant of the fact the record reflects the Veteran has taken medication for back pain, and Jones v. Shinseki, 26 Vet. App 56 (2012) held that in assigning a disability rating VA may not consider the ameliorative effects of medication where such effects are not explicitly contemplated by the rating criteria.  Nevertheless, the Veteran has not contended, nor does the record otherwise reflect, she would have ankylosis of the spine but for taking pain medication.

The Board further acknowledges that Note (1) of the General Rating Formula for Diseases and Injuries of the Spine provides for a separate rating for associated neurologic impairment of a service-connected spine disorder.  However, a thorough review of the record does not reflect the Veteran's service-connected low back disorder has associated neurologic impairment other than the already separately evaluated mononeuritis of the lower extremities.  In pertinent part, the June 2016 VA examination explicitly found there was no such impairment.

The Board has also considered whether the service-connected thoracolumbar spine disorder should be evaluated based upon the criteria for intervertebral disc syndrome, which was addressed by Diagnostic Code 5293 prior to September 23, 2002, and thereafter by the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  However, while the Veteran does have degenerative changes of the thoracolumbar spine, her service-connected disability is not actually manifested by intervertebral disc syndrome.  In fact, both the May 2013 and June 2016 VA examinations explicitly found the service-connected disability did not have this type of impairment.  Consequently, the criteria for evaluating intervertebral disc syndrome is not for consideration in the instant case.

The Veteran's degenerative changes of the thoracolumbar spine are reflective of arthritis, but such a condition is to be evaluated based upon limitation of motion of the part affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003-5010.  As discussed above, both former Diagnostic Code 5292 and the current General Rating Formula for Diseases and Injuries of the Spine include criteria for evaluating limitation of motion.

For these reasons, the Board finds that the Veteran's claim for a rating in excess of 40 percent from October 14, 2008, for her service-connected thoracolumbar spine disorder must be denied.  The Board also notes that its rationale as to why an extraschedular rating was not warranted prior to October 14, 2008, is also applicable to the present period.  The symptomatology of the service-connected disability consists of pain and resulting functional impairment such as limitation of motion, which are manifestations addressed by the current schedular criteria.

Analysis - Bilateral Knee Disorders

The Veteran indicated at her June 2015 hearing that she initially injured her knees in a fall while on active duty, and had recurrent knee pain since that time but lived with the pain and did not seek treatment for some time.  She has also indicated that it is secondary to her service-connected thoracolumbar spine disorder, mononeuritis of the lower extremities, and bilateral pes planus.

The Board notes that a December 2006 VA examination diagnosed degenerative arthritis of both knees.  Various treatment records also include diagnoses of arthritis, to include based upon X-ray findings as was the December 2006 VA examination.  More recently, the June 2016 VA examination diagnosed patellofemoral syndrome of both knees.  As there is evidence of current bilateral knee disorders, the focus of this appeal is whether they are etiologically linked to service or as secondary to a service-connected disability.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection may also be established for certain chronic diseases such as arthritis that are present to a compensable degree within the first post-service year.  See 38 C.F.R. §§ 3.307, 3.309(a).  

Further, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In this case, the Board notes that while the Veteran has been diagnosed with arthritis of the knees, no such finding was explicitly made within one year of her discharge from her last period of active duty in January 1998.  For example, there was no disability of the knees noted on service examinations conducted during her periods of active duty, to include a January 1998 examination.  There was also no such disability noted on a May 1999 VA examination.  As such, it does not appear service connection is warranted on a presumptive basis.

There is evidence the Veteran had knee problems while performing Reserve duty.  For example, service treatment records dated in October 2001 noted she had physical therapy for painful knees.  She also reported knee trouble on a February 2007 Report of Medical History.  However, the presumptive provisions of 38 C.F.R. § 3.309(a) are not applicable to periods of Reserve duty.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (Noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (1999) (Citing Paulson, 7 Vet. App. at 469-70, for the proposition that, 'if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim.').  The Veteran acknowledged at her June 2015 hearing that her knee problems pre-existed the October 2001 period of Reserve duty.

The Board acknowledges the Veteran did testify that she had an in-service knee injury while on active duty and recurrent symptoms since that injury.  The Board notes that she is competent, as a lay person, to describe such symptomatology, and her testimony on this matter appears credible.  Moreover, there is also supporting evidence in June 2000 treatment records which note that while she was being treated for knee pain for the past month, she reported such problems had occurred on/off for years.  In addition, the law provides that if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309, and it has already been noted that arthritis is one of the listed disabilities.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Board further notes that the June 2016 VA examination contains opinions against the Veteran's current knee disorders being incurred in or otherwise the result of her active service; and that they were not caused or aggravated by her service-connected disabilities.  However, it does not appear that the VA examiner explicitly address the Veteran's competent and credible testimony detailing recurrent bilateral knee problems which developed during active service.  Moreover, the fact that the examiner diagnosed patellofemoral syndrome of both knees, and did not address the prior diagnoses of arthritis, to include X-rays findings, indicates the examiner may not have had an accurate understanding of the nature of the Veteran's knee disabilities.  

In view of the foregoing, the Board finds the competent and credible evidence of record reflects it is at least as likely as not the Veteran developed arthritis of both knees as a result of her active service.  Thus, service connection is warranted; and the Board need not address the contentions of secondary service connection.


ORDER

An extraschedular rating prior to October 14, 2008, for service-connected thoracolumbar spine disorder with a current schedular rating of 20 percent, is denied.

A rating in excess of 40 percent from October 14, 2008, for service-connected thoracolumbar spine disorder is denied.

Service connection for right knee arthritis is granted.  

Service connection for left knee arthritis is granted.


REMAND

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. § 3.340(a).

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more; or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  

The Veteran's thoracolumbar spine disorder is currently evaluated as 40 percent disabling.  Her mononeuritis of the right and left lower extremities both have a rating of 10 percent.  Her bilateral pes planus has a 10 percent rating.  As such, her overall combined rating is 60 percent.  See 38 C.F.R. §§ 4.25, 4.26.  Although the thoracolumbar spine disorder and associated mononeuritis of the lower extremitas is considered one disability for purposes of determining entitlement to a TDIU, the combined rating is 50 percent.  Id.  Consequently, she did not satisfy the schedular criteria for consideration of a TDIU while this case was on remand.

The Board notes, however, that for the reasons detailed above it has determined that service connection is warranted for arthritis of the right knee and arthritis of the left knee.  Nevertheless, the Board is precluded from assigning the initial ratings in the first instance.  As such, the Board must defer adjudication of the TDIU claim until the initial ratings are assigned by the AOJ.  Moreover, the Veteran has testified to the effect she is unable to obtain and/or maintain substantially gainful employment due to the fact she is incapable of prolonged sitting or standing.  Although she indicated this was primarily due to her thoracolumbar spine pain, the record intimates her knee disabilities may also play a role in this impairment but could not be taken into consideration until service connection was in effect for the knees.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993) (In a TDIU claim consideration may not be given to the veteran's age or to the impairment caused by nonservice-connected disabilities.).  

The Board further notes that the Veteran was sent correspondence in June 2016 requesting she complete a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  To date, the record does not reflect the Veteran has submitted a VA Form 21-8940 or comparable statement containing the information requested by this Form.  In pertinent part, a VA Form 21-8940 asks a claimant which service-connected disability or disabilities prevent him or her from securing or following a substantially gainful occupation, and the treatment he or she has received for the disability(ies).  The claimant is further asked to supply information about his or her employment, including dates when his or her disability(ies) affected full-time employment, the date the veteran last worked full-time, and the date the veteran became too disabled to work.  The VA Form 21-8940 also requests information regarding the veteran's employment, educational, and training history, to include all employers for the last five years, the hours worked per week, the time lost from illness, the circumstances under which the veteran left his or her last job, and whether the veteran has attempted to obtain employment since he or she became too disabled to work.  As such information can be critical to resolution of this case, the Veteran's failure to provide it could constitute abandonment of the TDIU claim.  See 38 C.F.R. § 3.158; see also Jernigan v. Shinseki, 25 Vet. App. 220, 229-30 (2012).  As a remand is otherwise required in this case, the Board finds the Veteran should be provided with another opportunity to submit a completed VA Form 21-8940 or a comparable statement.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to provide VA with a completed VA Form 21-8940, (Veteran's Application for Increased Compensation Based on Unemployability) or a comparable statement as to the information requested on this Form.

2.  Notify the Veteran that she may submit lay statements from herself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the impact of the service-connected disabilities on her ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 
Joint Motions

3.  After initial ratings are assigned for the Veteran's bilateral knee arthritis, and completing any additional development deemed necessary, readjudicate the TDIU claim.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in December 2016, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


